UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4787


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER ANDREW WARD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cr-00355-JFM-1)


Submitted:   April 24, 2012                     Decided:   May 18, 2012


Before WYNN and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher J. Purpura, OFFICE OF WILLIAM PURPURA, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Peter M. Nothstein, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Consonant        with     the    terms       of    his     conditional     plea

agreement, Christopher Andrew Ward appeals the district court’s

denial    of    his       motion    to   suppress        evidence       leading   to    his

conviction for possession of a firearm by a convicted felon.                            We

have reviewed the record, and we affirm.

            The    district        court’s    legal       conclusions      underlying     a

suppression determination are reviewed de novo while its factual

findings are reviewed for clear error.                     United States v. Guijon-

Ortiz, 660 F.3d 757, 762 (4th Cir. 2011).                           Because the district

court denied the motion to suppress, the evidence is construed

on appeal in the light most favorable to the government.                           United

States v. Perkins, 363 F.3d 317, 320 (4th Cir. 2004).

            The crux of Ward’s argument on appeal is that he was

“seized” for purposes of the Fourth Amendment when several law

enforcement officers pulled the unmarked pickup truck they were

driving   to     the      curb     beside    Ward    and      immediately     asked     him

whether he was carrying a gun.                According to Ward, no reasonable

suspicion supported that seizure, and all evidence flowing from

the seizure should therefore be suppressed.

            But, as the Government points out, a Fourth Amendment

“seizure”       occurs      only     when,       “under       the     totality    of   the

circumstances,        a    reasonable       person   in       the    suspect’s    position

‘would    not     feel      free    to   leave      or    otherwise       terminate     the

                                             2
encounter.’”     United States v. Perry, 560 F.3d 246, 253 (4th

Cir. 2009) (quoting United States v. Weaver, 282 F.3d 302, 309

(4th Cir. 2002)).       As we have emphasized, “[t]he fact that a

police officer seeks cooperation or information by itself . . .

does not establish a seizure.”         United States v. Black, 525 F.3d

359, 364 (4th Cir. 2008).          Thus, “[i]f all that is involved is

the   officer   approaching    a   person,    announcing     that      he   is   an

officer, and asking if the person would be willing to answer

some questions, then no reasonable suspicion is required because

no ‘seizure’ has occurred.”           United States v. McCoy, 513 F.3d

405, 411 (4th Cir. 2008).

             In Ward’s case, the three officers involved remained

seated in the pickup truck while Ward was on a sidewalk nearby,

were not brandishing firearms, did not command Ward to stop or

move his arms, did not physically touch Ward, and merely asked a

single question in a conversational tone.                On these facts, we

can   only   conclude   that   Ward   was    free   to   leave   the    officers

without responding to their question, but voluntarily chose not

to — a classic scenario of a consensual police-citizen encounter

that does not require any reasonable suspicion.                   Weaver, 282

F.3d at 309-10; United States v. Orman, 486 F.3d 1170, 1175-76

(9th Cir. 2007).

             Furthermore, by the time that Ward actually was seized

— namely, when he was grasped by the sweatshirt and tackled —

                                      3
his    seizure     was    supported       by   reasonable      suspicion.         “A

reasonable suspicion is demonstrated when an officer is able to

point to specific and articulable facts which, taken together

with rational inferences from those facts, evince more than an

inchoate    and    unparticularized        suspicion    or    hunch    of    criminal

activity.”       United States v. Ortiz, 669 F.3d 439, 444 (4th Cir.

2012) (citation omitted).              In this case, the officers possessed

reasonable suspicion to frisk Ward based on the confluence of

several factors, including Ward’s presence in a high-crime area

that had been specifically targeted due to its recent history of

violent murders, see United States v. Black, 525 F.3d 359, 364

(4th   Cir.    2008);     Ward’s       nervousness,     see    United       States v.

Massenburg, 654 F.3d 480, 490 (4th Cir. 2011); the late hour,

see United States v. Lender, 985 F.2d 151, 154 (4th Cir. 1993);

Ward’s “blading” behavior, see United States v. Simmons, 437 F.

App’x 215, 220-21 (4th Cir. Jul. 5, 2011) (unpublished); United

States v.     Collins,    272    F.    App’x   219,   222    (4th    Cir.   Sept. 4,

2007) (unpublished) (per curiam); and Ward’s unprovoked flight,

see Illinois v. Wardlow, 528 U.S. 119, 124-25 (2000).

            In our view, the combination of these circumstances

constitutes       “sufficient          objective      evidence”       demonstrating

reasonable suspicion that Ward was carrying a weapon.                          United

States v. Branch,        537    F.3d    328,   336    (4th    Cir.    2008).     And

immediately after he was tackled, Ward admitted that he had a

                                           4
weapon, giving the officers probable cause to search his person

until they found it.          The officers’ actions therefore did not

violate Ward’s Fourth Amendment rights.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the   materials

before    the   court   and   argument   will   not   aid    the    decisional

process.

                                                                      AFFIRMED




                                     5